Exhibit 10.1

 

DPW/SCN 

 October 21, 2016

 

12% SECURED CONVERTIBLE NOTE

DUE OCTOBER 20, 2019

 

Issue Date:

October 21, 2016 

Principal:

$530,000.00

Consideration: 

Original Issue Discount:

Conversion Rate Per Share:

$500,000.00

$30,000.00

$0.55

    $530,000.00 October 21, 2016

 

THIS NOTE IS ISSUED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF
THE SECURITIES ACT OF 1933 (THE "ACT") AND QUALIFICATION PROVISIONS OF
APPLICABLE STATE SECURITIES LAWS. NEITHER IT NOR THE SHARES OF COMMON STOCK INTO
WHICH IT CAN BE CONVERTED CAN BE SOLD, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS REGISTERED PURSUANT TO THE ACT AND QUALIFIED UNDER APPLICABLE STATE LAW
OR, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO MAKER, AN EXEMPTION
THEREFROM IS AVAILABLE.

 

THE HOLDER AND ANY ASSIGNEE, BY ACCEPTANCE OF THIS NOTE, ACKNOWLEDGE AND AGREE
THAT, BY REASON OF THE PROVISIONS OF SECTION 4(e) OF THIS NOTE, FOLLOWING
CONVERSION OF A PORTION OF THIS NOTE, THE UNPAID AND UNCONVERTED PRINCIPAL
AMOUNT OF THIS NOTE REPRESENTED BY THIS NOTE MAY BE LESS THAN THE AMOUNT STATED
ON THE FACE HEREOF.

 

FOR VALUE RECEIVED, the undersigned, Digital Power Corporation, a California
corporation with offices at 49430 Lakeview Boulevard, Fremont, CA 94538
("Maker"), promises to pay to the [●] with an address at [●] ("Payee"), on
October 20, 2019, except as otherwise provided herein (the "Maturity Date"), the
principal amount of Five Hundred Thirty Thousand ($530,000.00) Dollars in lawful
money of the United States of America (the "Principal”) together with all
accrued interest.

 

The Principal of this Note is subject to an original issue discount in the
amount of Thirty Thousand ($30,000.00) Dollars; as a result, on the date hereof,
the Payee has delivered to Maker cash in the amount of Five Hundred Thousand
($500,000.00) Dollars.

 

This Note is (i) secured by a first priority security interest in all of the
Collateral as hereinafter defined; and (ii) convertible into Maker's common
stock, no par value per share (the "Common Stock"), all as set forth below. It
bears simple interest (the "Interest") at the annual rate of twelve percent
(12%), payable, in arrears, on the Interest Payment Dates (as defined in Section
1 below), until the Principal and all accrued Interest thereon (collectively the
“Obligations”) shall be paid in full.

 

 
 

--------------------------------------------------------------------------------

 

 

Digital Power Corporation          

12% Secured Convertible Note

Page 2 

October21, 2016

 

 

1.          Interest and Reimbursement of Expenses.

 

1.1     Interest. Maker will pay Interest on the fifteenth day of each January,
April, July and October (the "Interest Payment Dates") commencing on January 15,
2017. Interest on this Note will accrue from the most recent date to which
Interest has been paid or, if no Interest has been paid, from the date of
delivery of this Note. If an Interest Payment Date falls on a date that is not a
Business Day, the Interest shall be payable on the next succeeding Business Day.
Interest will be computed on the basis of a 360-day year of twelve 30-day
months. A “Business Day” is any day other than a Saturday or a Sunday or a day
on which commercial banking institutions in New York, New York are authorized by
law to be closed.

 

1.2     Prepay. Upon 30 days’ notice to Payee, Maker shall have the right to
prepay the Principal and accrued interest prior to the Maturity Date.

 

1.3     Mandatory Payment. In the event that Maker sells its entire ownership
interest in, or substantially all the assets of, Digital Power Limited ("DPL"),
located in Salisbury, England, concurrent with such sale, Maker will pay Payee
the outstanding Principal and accrued Interest earned thereon.

 

1.4     Reimbursement of Payees’s Expenses. In addition to, and without
limiting, Maker’s obligation to pay or reimburse Payee for any fees or expenses
pursuant to any other provision in the Note, Maker shall reimburse Payee for
reasonable legal fees up to $7,500.00 and reasonable due diligence, lien
searches, filing fees and other expenses incurred in connection with the
transactions contemplated hereby.

 

2.     Method of Payment. Maker will pay Principal and Interest in money of the
United States that at the time of payment is legal tender for the payment of
public and private debts. Maker may, however, pay Principal and Interest by its
check, subject to collection, payable in such money. It may mail an Interest
check to Payee’s address as it first appears on this Note or such other address
as Payee shall give by notice to Maker. If less than the then outstanding
Principal is paid, this Note shall be surrendered only for notation by Maker of
the Principal payment made and returned to Payee. Anything to the contrary
notwithstanding, in the event that Payee converts the Principal of this Note as
provided in Section 4 below, at Payee’s option, Maker shall pay all then accrued
but unpaid Interest in cash.

 

3.     Security.     The Secured Obligations as defined in Section 3.2 below
shall be secured as follows:

 

3.1     Grant of Security Interest. Maker hereby grants, assigns and pledges to
Payee a priority security interest in the following described property and
interests in property now owned or hereafter acquired by Maker and its
subsidiaries, including, without limitation, DPL, together with all proceeds
thereof (collectively, the “Collateral”). This security interest will be first
in priority.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 3  

October21, 2016

 

 



(a) Equipment. All machinery and equipment, all data processing and office
equipment, all computer equipment, hardware and firmware, all furniture,
fixtures, appliances and all other goods of every type and description, whether
now owned or hereafter acquired and wherever located, together with all parts,
accessories and attachments and all replacements thereof and additions thereto.

 

(b) Inventory. All inventory and goods, whether held for lease, sale or
furnishing under contracts of service, all agreements for lease of same and
rentals therefrom, whether now in existence or owned or hereafter acquired and
wherever located.

 

(c) General Intangibles. All rights, interests, choses in action, causes of
action, claims and all other intangible property of every kind and nature, in
each instance whether now owned or hereafter acquired, including, but not
limited to, all corporate and business records; all loans, royalties, and other
obligations receivable; all trade secrets, inventions, designs, patents, patent
applications, registered or unregistered service marks, trade names, trademarks,
copyrights and the goodwill associated therewith and incorporated therein, and
all registrations and applications for registration related thereto; goodwill,
licenses, permits, franchises, customer lists and credit files; all customer and
supplier contracts, firm sale orders, rights under license and franchise
agreements, and other contracts and contract rights; all right, title and
interest under leases, subleases, licenses and concessions and other agreements
relating to real or personal property and any security agreements relating
thereto; all rights to indemnification; all proceeds of insurance of which Maker
or any of its subsidiaries is a beneficiary; all letters of credit, guarantees,
liens, security interests and other security held by or granted to Maker or any
of its subsidiaries; and all other intangible property, whether or not similar
to the foregoing; and all products and all books and records related to any of
the foregoing.

 

(d) Cash; Accounts, Chattel Paper, Instruments, Securities and Documents. All
cash, accounts, accounts receivable, chattel paper, deposit accounts,
instruments, investment property, letters of credit or rights with respect to
any letters of credit, securities accounts, shares of stock and other
securities, and documents, whether now in existence or owned or hereafter
acquired, entered into, created or arising, and wherever located.

 

(e) Other Property. All property or interests in any other property now owned or
hereafter acquired.

 

3.2

Secured Obligations. Without any limitation, the Collateral secures:

 

(a)     The full and timely payment of the indebtedness evidenced by this Note,
together with Interest thereon and other fees and expenses payable thereby, and
any extensions, modifications, consolidations, and/or renewals thereof;

 

(b)     The full and prompt performance of all of Maker’s obligations to Payee
evidenced by this Note; and

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 4  

October21, 2016

 

 



(c)     The full and prompt payment of all court costs, and other expenses and
costs of whatever kind incident to the collection of the indebtedness evidenced
by this Note, the enforcement or protection of the security interests created by
this Note or the exercise by Payee of any of its rights or remedies with respect
to the indebtedness evidenced by this Note, including, without limitation
reasonable attorneys’ fees incurred by Payee (including without limitation
reasonable attorneys’ fees incurred by Payee in connection with the amendment,
modification, and/or waiver of any rights available to Payee pursuant to this
Note), all of which Maker agrees to pay to Payee within ten (10) days upon
demand.

 

All of the foregoing indebtedness and other obligations are collectively
referred to in this Agreement as the “Secured Obligations.”

 

4.     Conversion.

 

(a)     Payee's right to Convert. Except as provided by the “Ownership
Limitation” as defined below in this Paragraph 4(a) or in Paragraph 4(g)(iii)
below, Payee shall have the right, at any time commencing on the date hereof
until the close of business on the day the Obligations are paid in full, to
cause the conversion (a “Conversion”) of all or any portion (if such portion is
Five Thousand ($5,000) Dollars or a whole multiple of Five Thousand ($5,000)
Dollars) of the Principal outstanding at the time such Conversion is effected
(the "Convertible Principal") into shares of Common Stock (the "Underlying
Shares"). The price for Conversion, subject to adjustment as provided in Section
5 below, shall be Fifty Five ($0.55) Cents per share (the “Conversion Rate”).
Maker will not issue a fractional share of Common Stock upon Conversion but will
instead will issue cash calculated to the nearest penny in the amount equal to
the fractional share times the closing price for a share of the Company’s Common
Stock on the date of such conversion. Except as may be provided in Section 4 (b)
below, anything to the contrary notwithstanding, in no event shall Payee be
entitled to convert any portion of this Note in excess of that portion of this
Note upon conversion of which the sum of (1) the number of shares of Common
Stock beneficially owned by Payee and Payee’s affiliates (other than shares of
Common Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Note or the unexercised or unconverted portion of any
other of Maker’s securities subject to a limitation on conversion or exercise
analogous to the limitations contained herein) and (2) the number of shares of
Common Stock issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made, would result
in beneficial ownership by Payee and its affiliates of more than 9.99% of the
outstanding shares of Common Stock (“Ownership Limitation”). Beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), and Regulations 13D - G thereunder,
provided, further, however, that the limitations on conversion may be waived by
Payee upon, at the election of Payee, not less than 61 days’ prior notice to
Maker, and the provisions of the conversion limitation shall continue to apply
until such 61st day (or such later date, as determined by Payee, as may be
specified in such notice of waiver).

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 5  

October21, 2016

 

 



(b)     Manner of Conversion. Payee may exercise its Conversion right by
completing, executing and sending to Maker a completed and executed Note
Conversion Form appended hereto as Annex A (the “Conversion Notice”) setting
forth the amount of the Convertible Principal to be converted and providing the
other information required in the Conversion Notice. Maker shall issue the
number of Underlying Shares into which the Convertible Principal is to be
converted in accordance with the Conversion Rate. If required by applicable
federal or state securities laws or regulations, Payee shall represent in
writing to Maker prior to the receipt of the Underlying Shares that such Shares
will be acquired by Payee for investment only and not for resale or with a view
to the distribution thereof, and shall agree that any certificates representing
the Shares may bear a legend, conspicuously noting such restriction, as Maker
shall deem reasonably necessary or desirable to enable it to comply with any
applicable federal and/or state laws or regulations.

 

(c)     Delivery of Certificates Upon Conversion. Certificates for Underlying
Shares to be issued upon Conversion shall be transmitted by Maker’s transfer
agent (the “Transfer Agent”) to Payee (A) by crediting the account of Payee’s
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission (“DWAC”) system if Maker is then a participant in such system
and there is an effective Registration Statement, as defined in Section 6 below,
permitting the issuance of the Underlying Shares to or resale of the Underlying
Shares by Payee or (B) if the Maker is not then a participant in the DWAC system
and there is not an effective Registration Statement as aforesaid, by physical
delivery of the certificates, bearing the restrictive legends required by
Section 4(b) above if the Underlying Shares are otherwise not publicly tradable
or without such restrictive legends if the Underlying Shares are otherwise
publicly tradable, to the address specified by Payee in the Conversion Notice by
the date that is five (5) Business Days after the later of (i) the delivery to
Maker of the Conversion Notice or (ii) surrender of this Note (such date, the
“Underlying Share Delivery Date”).

 

(d)     Rights on Failure of Timely Delivery. If Maker fails to cause the
Transfer Agent to transmit to Payee a certificate or the certificates
representing the Underlying Shares pursuant to Paragraph 4.(c) above by the
Underlying Share Delivery Date, then, (i) Payee will have the right to rescind
such Conversion, which will terminate on the earlier of the actual delivery of
the Underlying Shares or ten (10) Business Days after the Underlying Share
Delivery Date; and (ii) Maker shall pay to Payee as liquidated damages and not
as a penalty Two Hundred Fifty ($250.00) Dollars for each day after the
Underlying Share Delivery Date that Maker fails to deliver the certificate or
the certificates representing the Underlying Shares pursuant to Paragraph 4.(c)
above. In addition to any other rights available to the Holder, if the Company
fails to cause the Transfer Agent to transmit the Warrant Shares to the Holder
via the DWAC system or a certificate or certificates representing the Warrant
Shares pursuant to an exercise on or before the Warrant Share Delivery Date as
provided in Section 3.3 above, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) or the
Holder’s brokerage firm otherwise purchases, shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Warrant Shares that the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Warrant Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted exercise of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (A) of the immediately preceding sentence, the Company shall be
required to pay the Holder $1,000. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In
and, upon request of the Company, reasonable evidence of the amount of such
loss. Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon exercise of the Warrant as required pursuant to the terms hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

Digital Power Corporation          

12% Secured Convertible Note

Page 6

October21, 2016

 

 

(e)     Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the
terms hereof, Payee shall not be required to physically surrender this Note to
Maker unless the entire unpaid principal amount of this Note is so converted.
Payee and Maker shall maintain records showing the principal amount so converted
and the dates of such conversions or shall use such other method, reasonably
satisfactory to Payee and Maker, so as not to require physical surrender of this
Note upon each such conversion. In the event of any dispute or discrepancy, such
records of Payee shall, prima facie, be controlling and determinative in the
absence of fraud or manifest error. Notwithstanding the foregoing, if any
portion of this Note is converted as aforesaid, Payee may not transfer this Note
unless Payee first physically surrenders this Note to Maker, whereupon Maker
will forthwith issue and deliver upon the order of Payee a new Note of like
tenor, registered as Payee (upon payment by Payee of any applicable transfer
taxes) may request, representing in the aggregate the remaining unpaid principal
amount of this Note. Payee and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note represented by this Note may be less than the
amount stated on the face hereof.

 

(f)     Taxes on Shares Issued. The issue of stock certificates on Conversions
of this Note shall be made without charge to Payee for any tax in respect of
such issue. As noted in Section 4(e) above, Maker shall not, however, be
required to pay any tax which may be payable in respect of any transfer involved
in the issue and delivery of Common Stock in any name other than that of Payee,
and Maker shall not be required to issue or deliver any certificates
representing such Common Stock unless and until the person or persons requesting
the issue thereof shall have paid to Maker the amount of such tax or shall have
established to the satisfaction of Maker that such tax has been paid.

 

 
 

--------------------------------------------------------------------------------

 

 

Digital Power Corporation          

12% Secured Convertible Note

Page 7

October21, 2016

 

 

(g)     Covenants of Maker Relating to Conversion. Maker covenants and agrees
that from and after the date hereof and until the date of repayment of all of
the Obligations, or Conversion of all of the Convertible Principal:

 

(i)     It shall reserve, free from preemptive rights, out of its authorized but
unissued shares of Common Stock, or out of shares of Common Stock held in its
treasury, sufficient shares to provide for the Conversion of this Note from time
to time as this Note is presented for Conversion;

 

(ii)     All Underlying Shares that may be issued upon Conversion of this Note
will upon issue be validly issued, fully paid and non-assessable, free from all
taxes, liens and charges with respect to the issue thereof, and will not be
subject to the preemptive rights of any stockholder of Maker;

 

(iii)      If any Underlying Shares to be provided for the purpose of Conversion
of the Convertible Principal requires registration with or approval of any
governmental authority under any federal or state law before such shares may be
validly issued upon Conversion, Maker will in good faith and as expeditiously as
possible endeavor to secure such registration or approval, as the case may be,
and Maker's obligation to deliver shares of the Common Stock upon Conversion of
the Convertible Principal shall be abated until such registration or approval is
obtained; provided, however, that this Note and the Obligations shall remain
outstanding unless paid in full until Maker delivers the Underlying Shares and
any then accrued but unpaid Interest to Payee and in no event shall this Note be
converted until Maker effects such delivery; and

 

(iv)     If, and thereafter so long as the Common Stock shall be listed on any
securities exchange, market or other quotation system, Maker will, if permitted
by the rules of such exchange, market or other quotation system, list and keep
listed and for sale so long as the Common Stock shall be so listed on such
exchange, market or other quotation system, upon official notice of issuance,
all Underlying Shares issuable upon Conversion of the Convertible Principal and,
in addition, if the rules of such exchange, market or other quotation system
require stockholder approval for the authorization and/or issuance of the
Underlying Shares issuable upon Conversion of the Convertible Principal Maker
will use its best efforts to obtain such approval in a timely manner.

 

(h)     Mandatory Conversion. On or after the earlier of the Effective Date as
long as a Registration Statement remains effective or the date on which the
Underlying Shares may otherwise be sold publicly, Maker may, at its option,
convert all of this Note but not any portion thereof in accordance with the
provisions of Section 3 above at any time on not less than thirty (30) days’
prior written notice, provided that the closing price for a share of Common
Stock equals or exceeds Three ($3.00) Dollars for a period of thirty (30)
consecutive trading days ending one trading day prior to the notice of Mandatory
Conversion.

 

(i)     Exchange Listing; Shareholder Approval. Notwithstanding anything
contained herein to the contrary, Payee may not exercise its Conversion rights
until the NYSE Mkt has approved the additional listing of the Underlying shares
and Maker’s shareholders have approved the potential issuance of the Underlying
Shares pursuant to Section 713(a) of the NYSE Mkt rules, if applicable. Maker
will take all action reasonably required to obtain such shareholder approval as
soon as possible if applicable.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 8

October21, 2016

 

 



5.     Adjustment in Conversion Rate.

 

(a)     Adjustment for Change in Capital Stock. Except as provided in Paragraph
5 (l) below, if Maker shall (i) declare a dividend on its outstanding Common
Stock in shares of its capital stock, (ii) subdivide its outstanding Common
Stock, or (iii) issue any shares of its capital stock by reclassification of its
Common Stock (including any such reclassification in connection with a
consolidation or merger in which Maker is the continuing corporation), then in
each such case the Conversion privilege and the Conversion Rate in effect
immediately prior to such action shall be adjusted so that if this Note is
thereafter converted, Payee may receive the number and kind of shares which
Payee would have owned immediately following such action if Payee had converted
this Note immediately prior to such action. Such adjustment shall be made
successively whenever such an event shall occur. The adjustment shall become
effective immediately after the record date in the case of a dividend or
distribution and immediately after the effective date in the case of a
subdivision or reclassification. If after an adjustment Payee upon Conversion of
this Note may receive shares of two or more classes of capital stock of Maker,
Maker's Board of Directors shall determine, in good faith, the allocation of the
adjusted Conversion Rate between or among, as the case may be, the classes of
capital stock. After such allocation, the conversion privilege and conversion
rate of each class of capital stock shall thereafter be subject to adjustment on
terms comparable to those applicable to Common Stock in this Section 5.

 

(b)     [Intentionally Deleted]

 

(c)     Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 5(a) above, if at any time Maker grants, issues or sells any rights to
purchase stock, warrants, securities or other property pro rata to all record
holders of any class of shares of Common Stock (the “Purchase Rights”), then
Payee will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which Payee could have acquired if Payee
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without regard to any limitations on exercise hereof,
including, without limitation, the Ownership Limitation) immediately before the
date on which a record is taken for the grant, issuance or sale of such Purchase
Rights, or, if no such record is taken, the date as of which the record holders
of shares of Common Stock are to be determined for the grant, issue or sale of
such Purchase Rights (provided, however, to the extent that Payee’s right to
participate in any such Purchase Right would result in Payee exceeding the
Ownership Limitation, then Payee shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for Payee until such time, if ever, as
Payee’s right thereto would not result in Payee exceeding the Ownership
Limitation).

 

(d)     Action to Permit Valid Issuance of Common Stock. Before taking any
action that would cause an adjustment reducing the Conversion Rate below the
then par value, if any, of the shares of Common Stock issuable upon conversion
of the Notes, Maker will take all corporate action which may, in the opinion of
its counsel, be necessary in order that Maker may validly and legally issue
shares of such Common Stock at such adjusted Conversion Rate.

 

 
 

--------------------------------------------------------------------------------

 

 

Digital Power Corporation          

12% Secured Convertible Note

Page 9

October21, 2016

 

 

(e)     Minimum Adjustment. No adjustment in the Conversion Rate shall be
required if such adjustment is less than 1% of the then Existing Conversion
Rate; provided, however, that any adjustments which by reason of this Paragraph
5 (d) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 5
shall be made to the nearest cent or to the nearest one-hundredth of a share, as
the case may be. Anything to the contrary notwithstanding, Maker shall be
entitled to make such reductions in the Conversion Rate, in addition to those
required by this Paragraph 5 (e), as it in its discretion shall determine to be
advisable in order that any stock dividends, subdivision of shares, distribution
of rights to purchase stock or securities, or distribution of securities
convertible into or exchangeable for stock hereafter made by Maker to its
stockholders shall not be taxable.

 

(f)     Referral of Adjustment. In any case in which this Section 5 shall
require that an adjustment in the Conversion Rate be made effective as of a
record date for a specified event (the “Conversion Event”), if this Note shall
have been converted after such record date, Maker may elect to defer until the
occurrence of the Conversion Event issuing to Payee the shares, if any, issuable
upon the Conversion Event over and above the shares, if any, issuable upon such
Conversion Event on the basis of the Conversion Rate in effect prior to such
adjustment; provided, however, that Maker shall deliver to Payee a due bill or
other appropriate instrument evidencing Payee’s right to receive such additional
shares upon the occurrence of the event requiring such adjustment.

 

(g)     Number of Shares. Upon each adjustment of the Conversion Rate as a
result of the calculations made in Paragraphs 5 (a), (b) and (c) above, this
Note shall thereafter evidence the right to purchase, at the adjusted Conversion
Rate, that number of shares (calculated to the nearest one-hundredth) obtained
by dividing (i) the product obtained by multiplying the number of shares
issuable upon Conversion of this Note prior to adjustment of the number of
shares by the Conversion Rate in effect prior to adjustment of the Conversion
Rate by (ii) the Conversion Rate in effect after such adjustment of the
Conversion Rate.

 

(h)     When No Adjustment Required. No adjustment need be made for a
transaction referred to in Paragraphs 5 (a), (b) and (c) above if Payee is
permitted to participate in the transaction on a basis no less favorable than
any other party and at a level that would preserve Payee’s percentage equity
participation in the Common Stock upon Conversion of this Note. No adjustment
need be made for a change in the par value of the Common Stock, or from par
value to no par value or no par value to par value. If this Note becomes
convertible solely into cash, no adjustment need be made thereafter. Interest
will not accrue on the cash. The transactions set forth in this Section 5(h) are
defined as “Exempt Issuances”.

 

(i)     Notice of Adjustment. Whenever the Conversion Rate is adjusted, Maker
shall promptly mail to Payee a notice of the adjustment together with a
certificate from Maker's Chief Financial Officer briefly stating (i) the facts
requiring the adjustment, (ii) the adjusted Conversion Rate and the manner of
computing it, and (iii) the date on which such adjustment becomes effective. The
certificate shall be evidence that the adjustment is correct, fraud or absent
manifest error.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 10

October21, 2016

 



 

(j)     [Intentionally Deleted]

 

(k)     [Intentionally Deleted]

 

(l)     Notice of Certain Transactions. If (i) Maker takes any action that would
require an adjustment in the Conversion Rate pursuant to this Section 5; or (ii)
there is a liquidation or dissolution of Maker, Maker shall mail to Payee a
notice stating the proposed record date for a distribution or effective date of
a reclassification, consolidation, merger, transfer, lease, liquidation or
dissolution. Maker shall mail the notice at least fifteen (15) days before such
date.

 

(m)     Reorganization of Maker. If Maker and/or the holders of Common Stock are
parties to a merger, consolidation or a transaction in which (i) Maker transfers
or leases substantially all of its assets; (ii) Maker reclassifies or changes
its outstanding Common Stock; or (iii) the Common Stock is exchanged for
securities, cash or other assets; the person who is the transferee or lessee of
such assets or is obligated to deliver such securities, cash or other assets
shall assume the terms of this Note. If the issuer of securities deliverable
upon Conversion of this Note is an affiliate of the surviving, transferee or
lessee corporation, that issuer shall join in such assumption. The assumption
agreement shall provide that the Payee may convert the Convertible Principal
into the kind and amount of securities, cash or other assets that Payee would
have owned immediately after the consolidation, merger, transfer, lease or
exchange if Payee had converted this Note immediately before the effective date
of the transaction. The assumption agreement shall provide for adjustments that
shall be as nearly equivalent as may be practical to the adjustments provided
for in this Section 5. The successor company shall mail to Payee a notice
briefly describing the assumption agreement. If this Paragraph applies,
Paragraph 5 (a) above does not apply.

 

6.     Maker’s Covenant to Register the Underlying Shares. Maker covenants to
Payee that it, within one hundred twenty (120) days after the date hereof, will
file a registration statement to register the Underlying Shares and the shares
issuable upon exercise of the Warrants owned by Payee (the “Warrant Shares”)
under the Act pursuant to a registration statement (a “Registration Statement”)
filed with the Securities and Exchange Commission (the “Commission”) and use its
best efforts to have the Registration Statement declared effective by the
Commission as soon as possible in accordance with the terms of an agreement (the
“Registration Rights Agreement”) dated as of the date hereof between Maker and
Payee.

 

7.     Maker’s Covenants. Maker covenants and agrees that from and after the
date hereof and until the date of repayment in full of the Obligations and
satisfaction of the Conversion Obligations it shall comply with the following
conditions:

 

(i)     Payment of Secured Obligations. Maker will pay the indebtedness
evidenced by this Note according to the terms hereof, and will timely pay or
perform, as the case may be, all the other Secured Obligations.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 11  

October21, 2016

 

 



(ii)     Maintenance of Existence and Conduct of Business. Maker shall, and
shall cause each of its subsidiaries to (A) do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and rights; and (B) continue to conduct its business so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times.

 

(iii)     Books and Records. Maker shall, and shall cause each of its
subsidiaries, to keep adequate books and records of account with respect to its
business activities.

 

(iv)     Insurance. Maker shall, and shall cause each of its subsidiaries, if
any, to maintain insurance policies insuring such risks as are customarily
insured against by companies engaged in businesses and/or with property similar
to those operated and/or owned or leased by Maker or any such subsidiaries, as
the case may be, including but not limited to, insurance policies covering real
property. All such policies are to be carried with reputable insurance carriers
and shall be in such amounts as are customarily insured against by companies
with similar assets and properties engaged in a similar business.

 

(v)     Compliance with Law. Maker shall comply, and shall cause each of its
subsidiaries, to comply in all material respects with all federal, state, local
and foreign laws and regulations applicable to it or such subsidiaries, as the
case may be, which, if breached, would have a material adverse effect on Maker's
or such subsidiaries', as the case may be, business, prospects, operations,
properties, assets or condition (financial or otherwise).

 

(vi)      Compliance with Applicable Securities Laws. Maker shall file, and
shall cause each of its subsidiaries, where applicable, to file all reports
required to be filed by applicable securities laws and regulations, and such
filings shall be accurate, timely filed and in full compliance with such
securities laws and regulations, and Maker shall continue, and shall cause each
of its subsidiaries, where applicable, to continue to be in full compliance with
the provisions of the Sarbanes Oxley act applicable to it.

 

(vii)     Compliance with Material Agreements, Leases, Licenses and Financial
Obligations. All of the terms of each of Maker’s and/or its subsidiaries’ and
affiliates’, material agreements, leases, licenses and financial obligations
shall be complied with, and each of them shall be kept in full force and effect
in accordance with their respective terms.

 

(viii)     Prohibition on Guarantees. From and after the date hereof, neither
Maker nor any of its subsidiaries shall guarantee any obligations or commitments
of any third party.

 

(ix)     Transfer of Collateral. Neither Maker nor any of its subsidiaries shall
sell, exchange, lease, negotiate, pledge, assign or otherwise dispose of the
Collateral to anyone other than sales of inventory in the ordinary course of
business.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 12

October21, 2016

 

 



(x)     Notice of Litigation. Maker shall promptly give notice, in writing, to
Payee of (a) any actions, suits or proceedings, litigation or investigation
instituted or threatened against it or any director, officer or key employee of
it or any of its subsidiaries any director, officer or key employee of such
subsidiary by any person or entity whomsoever, that if brought or, if adversely
determined, could materially adversely affect any of the business, assets or
condition, financial or otherwise of Maker, and (b) any dispute between Maker or
any of its subsidiaries on the one hand and any governmental regulatory body on
the other hand.

 

(xi) Taxes and Assessments. Maker will and will cause all of its subsidiaries to
(a) file all tax returns and appropriate schedules thereto that are required to
be filed under applicable law, prior to the date of delinquency, (b) pay and
discharge all taxes, assessments and governmental charges or levies imposed upon
Maker or any of its subsidiaries, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all taxes, assessments and governmental charges or levies that, if
unpaid, might become a lien or charge upon any of its or of its subsidiaries
properties.

 

(xii) Notice of Default. Maker will give written notice to Payee of the
occurrence of any Event of Default (as defined below) under this Note promptly
upon the occurrence thereof.

 

(xiii) Perfecting Security Interest. Maker shall file with the State of
California a financing statement on Form UCC-1.

 

(xiv)     Obligation to Continue Filing Public Reports and Maintain Exchange
Listing. Maker will not, without the prior written consent of Payee, take any
action that will relieve it from its obligation to continue to file reports
pursuant to the Exchange Act or any other applicable federal or state securities
law or result in the delisting of the Common Stock from the NYSE Mkt.

 

(xv)     Share Consolidation. Maker shall not effect a share consolidation or
reverse stock split without the prior written consent of Payee.

 

8.     Reorganization of Maker. If Maker is party to a merger, consolidation or
a transaction in which it is not the surviving or continuing entity or transfers
or leases all or substantially all of its assets, the person who is the
surviving or continuing entity or is the transferee or lessee of such assets
shall assume the terms of this Note and the Obligations.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 13

October21, 2016

 

 



9.     Representations and Warranties of Maker; Maker Authorization of Payee.
Maker represents and warrants to Payee that: (i) it, and each of its
subsidiaries, is a corporation or other entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite power to carry on its business as now conducted and to own its
properties and assets it now owns; (ii) it, and each of its subsidiaries, is
duly qualified or licensed to do business as a foreign corporation or other
entity in good standing in the jurisdictions in which ownership of property or
the conduct of its business requires such qualification except jurisdictions in
which the failure to qualify to do business will have no material adverse effect
on its business, prospects, operations, properties, assets or condition
(financial or otherwise); (iii) it, and each of its subsidiaries, and/or
affiliates thereof, holds all licenses and otherwise complies with all laws,
rules and regulations required to permit it to own its property and conduct its
business in the jurisdictions in which it owns its property and conducts its
business; (iv) it, and each of its subsidiaries, where applicable, has filed all
reports required to be filed by applicable securities laws and regulations, such
filings have been accurate, timely filed and in full compliance with such
securities laws and regulations and it, and each of its subsidiaries, where
applicable, are currently and have been in full compliance with the pro visions
of the Sarbanes Oxley act applicable to it; (v) it has full power and authority
to execute and deliver this Note, and that the execution and delivery of this
Note will not result in the breach of or default under, with or without the
giving of notice and/or the passage of time, any other agreement, financial
instrument, arrangement or indenture to which it is a party or by which it may
be bound, or the violation of any law, statute, rule, decree, judgment or
regulation binding upon it; (vi) it, and each of its subsidiaries, is in
material compliance with all of its financial obligations and all of its
material agreements; (vii) there is no action, suit, proceeding, or
investigation pending or, to the knowledge of Maker, currently threatened
against it or any of its subsidiaries or affecting any of them or involving the
validity or enforceability of this Note or the priority of the liens hereon, at
law or in equity, or before any governmental or administrative agency, and
neither Maker or any of its subsidiaries is in default with respect to any
order, writ, injunction, decree or demand of any court or any governmental
authority; (viii) Maker and each of its subsidiaries has good and marketable
title to all of the Collateral, including but not limited to all the real and
personal property owned by it and/or used in its respective business, free and
clear of any and all claims, liens, encumbrances, equities and restrictions of
every kind and nature whatsoever other than the liens granted pursuant to the
terms of this Note; and (ix) it has taken and will take all acts required,
including but not limited to authorizing the signatory hereof on its behalf to
execute this Note, so that upon the execution and delivery of this Note, it
shall constitute the valid and legally binding obligation of Maker enforceable
against Maker in accordance with the terms thereof. In addition, Maker
represents and warrants to Payee that it has taken all actions to create and
maintain for the benefit of Payee valid liens upon, security titles to and/or
perfected security interests in all Collateral now or hereafter held by or for
Payee, including, without limitation, the execution, delivery, filing and
recordation of UCC-1 Financing Statements needed to perfect Payee’s lien against
the Collateral as provided herein. Maker hereby authorizes Payee to file at any
time and from time to time such financial statement with respect to the
Collateral naming Payee or its designee as secured party and Maker as debtor, as
Payee may require, and including any other information with respect to Maker as
Payee may determine, together with any amendment and continuations with respect
thereto, which authorization shall apply to all financing statements filed on,
prior to of after the date hereof.

 

10.     Events of Defaults. The occurrence or existence of any one or more of
the following events or conditions (regardless of the reasons therefor) shall
constitute an "Event of Default" hereunder:

 

(i)     Maker shall fail to make any payment of Principal or Interest when due
and payable or declared due and payable pursuant to the terms hereof and such
failure shall remain uncured for a period of ten (10) days thereafter;

 

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 14

October21, 2016

 

 



(ii)     Maker shall fail at any time to be in material compliance with any of
the covenants set forth in Paragraph 3 (c) or Section 7 of this Note, or shall
fail at any time to be in material compliance with or neglect to perform, keep
or observe any of the provisions of this Note to be complied with, performed,
kept or observed by Maker and such failure shall remain uncured for a period of
thirty (30) days after notice thereof has been given by Payee to Maker;

 

(iii)     Any representation or warranty made in this Note by Maker shall be
untrue or incorrect in any material respect as of the date when made or deemed
made;

 

(iv)     Any money judgment, writ or warrant of attachment, or similar process
not covered by insurance in excess of Twenty Five Thousand ($25,000) Dollars in
the aggregate shall be entered or filed against Maker or any of its subsidiaries
or any of their properties or other assets and shall remain unpaid, unvacated,
unbonded or unstayed for a period of thirty (30) days;

 

(vi)     Maker or any of its subsidiaries shall make an assignment for the
benefit of creditors or shall be unable to pay its debts as they become due;

 

(vii)     Maker or any of its subsidiaries shall have received a written notice
of default related to any material agreement to which it is a party and such act
of default shall remain uncured after any applicable cure period;

 

(viii)     Maker entering into or consummating any Change in Control, as defined
at the end of this Section 10, without either Payee’s prior written consent or
the simultaneous payment in full of all Secured Obligations;

 

(ix)     Maker’s liquidation, dissolution, or other termination;

 

(x)     Any material adverse change in the business, operations, assets,
liabilities, prospects for repayment, properties, condition (financial or
otherwise) or results of operations, of Maker or any of its subsidiaries, or any
litigation or governmental proceeding or investigation brought or threatened
against Maker or any of its subsidiaries, or any executive officer or key
employee of Maker or any of its subsidiaries, which materially adversely affects
the business, operations, assets, liabilities, prospects for repayment,
properties, condition (financial or otherwise) or results of operations of Maker
or any of its subsidiaries;

 

(xi)     A case or proceeding shall have been commenced against Maker or any of
its subsidiaries (each a “Proceeding Company”) in a court having competent
jurisdiction seeking a decree or order in respect of a Proceeding Company (A)
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other applicable federal, state or foreign bankruptcy or other
similar law; (B) appointing a custodian, receiver, liquidator, assignee, trustee
or sequestrator (or similar official) of a Proceeding Company, or any of its
properties; or (C) ordering the winding-up or liquidation of the affairs of a
Proceeding Company, and such case or proceeding shall remain unstayed or
undismissed for a period of thirty (30) consecutive days or such court shall
enter a decree or order granting the relief sought in such case or proceeding;
or

 

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 15

October21, 2016

 

 



(xii)     A Proceeding Company shall (A) file a petition seeking relief under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other applicable federal, state or foreign bankruptcy or other similar law;
or (B) consent to the institution of proceedings thereunder or to the filing of
any such petition or to the appointment of or the taking of possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of such Proceeding Company, or any of its properties.

 

“Change in Control” means the occurrence of any of the following events: (i) Any
Person, other than Maker, its affiliates or any Maker employee benefit plan
(including any trustee of such plan acting as trustee), is or becomes the,
directly or indirectly, of Maker’s securities representing more than fifty
percent (50%) of the combined voting power of the then outstanding securities
entitled to vote generally in the election of Maker’s directors (“Voting
Securities”); or (ii) Individuals who constitute Makers Board of Directors (the
“Incumbent Directors”), as of the beginning of any twenty-four (24) month period
commencing with the date hereof, cease for any reason to constitute at least a
majority of the directors. Notwithstanding the foregoing, any individual
becoming a director subsequent to the beginning of such period, whose election
or nomination for election by Maker’s stockholders, was approved by a vote of at
least two-thirds (2/3) of the directors then comprising the Incumbent Directors,
shall be considered an Incumbent Director; or (iii) Consummation by Maker of a
recapitalization, reorganization, merger, consolidation or other similar
transaction (a “Business Combination”), with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of Maker’s voting securities (the “Voting Securities”) immediately prior to such
Business Combination (the “Incumbent Shareholders”) do not, following
consummation of all transactions intended to constitute part of such Business
Combination, beneficially own, directly or indirectly, fifty percent (50%) or
more of the Voting Securities of the corporation, business trust or other entity
resulting from or being the surviving entity in such Business Combination (the
“Surviving Entity”), in substantially the same proportion as their ownership of
such Voting Securities immediately prior to such Business Combination; or (iv)
Consummation of a complete liquidation or dissolution of Maker, or the sale or
other disposition of all or substantially all of Maker’s assets, other than to a
corporation, business trust or other entity with respect to which, following
consummation of all transactions intended to constitute part of such sale or
disposition, more than fifty percent (50%) of the combined Voting Securities is
then owned beneficially, directly or indirectly, by the Incumbent Shareholders
in substantially the same proportion as their ownership of the Voting Securities
immediately prior to such sale or disposition. For purposes of this definition,
the following terms shall have the meanings set forth as follows: (A)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and (B) “Person” shall have the meaning as used in Sections 13(d)
and 14(d) of the Exchange Act.

 

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 16

October21, 2016

 



 

11.     Remedies.

 

11.1     Acceleration and Rights. Upon the occurrence of any Event of Default,
the Secured Obligations will be immediately due and payable in full and Payee at
any time thereafter may at its option accelerate the maturity of the Secured
Obligations. Upon the occurrence of any such Event of Default, payee will have
the following rights and remedies:

 

(a)     All of the rights and remedies of a secured party under the Uniform
Commercial Code of the State of California or any other applicable state, or
under other applicable law, all of which rights and remedies will be cumulative,
and none of which will be exclusive, to the extent permitted by law, in addition
to any other rights and remedies contained in this Note.

 

(b)     The right to: (i) enter upon the premises of Maker, any of its
subsidiaries, or any other place or places where the Collateral is located and
kept, through self-help and without judicial process, without first obtaining a
final judgment or giving Maker or any of its subsidiaries, as applicable, notice
and opportunity for a hearing on the validity of Payee’s claims and without any
obligation to pay rent to Maker or any of its subsidiaries, as applicable, and
take possession of and/or remove the Collateral therefrom to the premises of
Payee or any agent of Payee for such time as Payee may desire, in order to
effectively collect or liquidate the Collateral, and/or (ii) require Maker or
any of its subsidiaries, as applicable, at it’s expense, to assemble any part of
all of the Collateral and make it available to Payee at a place to be designated
by Payee in its sole discretion. Maker or any of its subsidiaries, as
applicable, shall be allowed up to five (5) business days to assemble Collateral
not in Payee’s control.

 

(c)     The right to sell or otherwise dispose of all or any Collateral in its
then existing condition at public or private sale or sales, with such notice as
may be required by law, in lots or in bulk, for cash or on credit, all as Payee,
in its sole discretion may deem advisable, free from right or equity of
redemption of Maker or any of its subsidiaries, as applicable, which right or
equity is hereby expressly waived and released. Such sales may be adjourned from
time to time with or without notice. Payee will have the right to conduct such
sales on the premises of Maker or any of its subsidiaries, as applicable, or
elsewhere and will have the right to use the premises of Maker or any of its
subsidiaries, as applicable, without charge for such sales for such time or
times as Payee may see fit. Payee is hereby granted a license or other right to
use, without charge, Maker’s or any of its subsidiaries’, as applicable, labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in advertising for sale and selling
any Collateral and the rights of Maker or any of its subsidiaries, as
applicable, under all licenses, and all franchise agreements will inure to
Payee’s benefit. Payee will have the right to sell, lease or otherwise dispose
of the Collateral, or any part thereof, for cash, credit or any combination
thereof, and Payee may purchase all or any part of the Collateral at public or,
if permitted by applicable law, private sale and, in lieu of actual payment of
such purchase price, may set off the amount of such price against the Secured
Obligations. In the event Payee institutes an action to recover any Collateral
or seeks recovery of any Collateral by way of prejudgment remedy, Maker waives,
and will cause any of its subsidiaries, as applicable, to waive the posting of
any bond, which might otherwise be required.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 17

October21, 2016

 

 



(d)     Any notice required to be given by Payee of a sale, lease, other
disposition of the Collateral or any other intended action by Payee, given to
Maker or any of its subsidiaries, as applicable, in the manner set forth in
Section 14 (g) below ten (10) business days prior to such proposed action, will
constitute commercially reasonable and fair notice thereof to Maker or any of
its subsidiaries, as applicable.

 

(e)     Upon an Event of Default, Maker irrevocably designates, makes,
constitutes, and appoints Payee (and all persons designated by Payee), and shall
cause any of its subsidiaries, as applicable, to, irrevocably designate, make,
constitute, and appoint Payee (and all persons designated by Payee) as the true
and lawful attorney of Maker and any of its subsidiaries, as applicable, and
Payee may, without notice and at such time or times thereafter as Payee in
Payee’s sole discretion, may determine, in the name of Maker or any of its
subsidiaries, as applicable, or Payee’s name: (i) demand payment of accounts;
(ii) enforce payment of accounts by legal proceedings or otherwise; (iii)
exercise all of Maker’s and any of its subsidiaries’, as applicable, rights and
remedies regarding the collection of accounts; (iv) settle, adjust, compromise,
extend or renew accounts; (v) settle, adjust or compromise any legal proceedings
brought to collect accounts; (vi) if permitted by applicable law, sell or assign
accounts and other Collateral upon such terms, for such amounts and at such time
or times as Payee deems advisable; (vii) discharge and release accounts and
other Collateral; (viii) prepare, file and sign the name of Maker or any of its
subsidiaries, as applicable, on a proof of claim in bankruptcy or similar
document against any account debtor and exercise Maker’s and any of Maker’s
subsidiaries’, as applicable, rights to vote with respect thereto in such
bankruptcy case; (ix) prepare, file and sign the name of Maker, or any of its
subsidiaries, as applicable, on any notice of lien, assignment or satisfaction
of lien or similar document in connection with accounts and other Collateral;
(x) do all acts and things necessary, in Payee’s sole discretion, to fulfill the
obligations of Maker under this Agreement; (xi) endorse the name of Maker, or
any of its subsidiaries, as applicable, upon any of the items of payment or
proceeds thereof and deposit the same to the account of Payee on account of the
Secured Obligations; (xii) endorse the name of Maker, or any of its
subsidiaries, as applicable, upon any chattel paper, document, instrument,
invoice, freight bill, bill of lading, or similar document or agreement relating
to the accounts, inventory and other Collateral; (xiii) use the stationery and
sign the name of Maker, or any of its subsidiaries, as applicable, to
verifications of such accounts and notices thereof to account debtors; and (xiv)
use the information recorded on or contained in any data processing equipment
and computer hardware and software relating to the Collateral to which Maker and
any of its subsidiaries, as applicable, has access.

 

(f)     Upon an Event of Default, unless expressly prohibited by any licensor
thereof, Payee is hereby granted a license to use all computer software
programs, data bases, processes, trademarks, trade names and materials used by
Maker and any of its subsidiaries, as applicable, in connection with its
respective business or in connection with the Collateral.

 

(g)     Payee, at its sole option and discretion, may delay enforcement of any
such rights and remedies to allow officers of Maker, or any of its subsidiaries,
as applicable, reasonable time to secure additional financing sufficient to
satisfy the Secured Obligations.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 18  

October21, 2016

 

 



(h)     To the extent that applicable law imposes duties on Payee to exercise
remedies in a commercially reasonable manner (which duties cannot be waived
under such law), Maker acknowledges and agrees and Maker shall cause any of its
subsidiaries, as applicable, to agree that it is not commercially unreasonable
for Payee (i) to fail to incur expenses reasonably deemed significant by Payee
to prepare Collateral for disposition or otherwise to complete raw material or
work in process into finished goods or other finished products for disposition,
(ii) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
consents of any governmental authority or other third party for the collection
or disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against account debtors, secondary obligors or
other persons obligated on Collateral or to remove liens or encumbrances on or
any adverse claims against Collateral, (iv) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other persons, whether or not in the same business as Maker or any of
its subsidiaries, as applicable, for expressions of interest in acquiring all or
any portion of the Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
collateral is of a specialized nature, (viii) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Payee against risks
of loss, collection or disposition of Collateral or to provide to Payee a
guaranteed return from the collection or disposition of Collateral, or (xii) to
the extent deemed appropriate by Payee, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Payee in the
collection or disposition of any of the Collateral. Maker acknowledges, and
shall cause any of its subsidiaries, as applicable, to acknowledge, that the
purpose of this paragraph is to provide non-exhaustive indications of what
actions or omissions by Payee would not be commercially unreasonable in the
exercise by Payee of remedies against the Collateral and that other actions or
omissions by Payee shall not be deemed commercially unreasonable solely on
account of not being indicated in this paragraph. Without limitation of the
foregoing, nothing contained in this paragraph shall be construed to grant any
rights to Maker or any of its subsidiaries, as applicable, or to impose any
duties on Payee that would not have been granted or imposed by this Note or by
applicable law in the absence of this paragraph.

 

11.2     Remedies Cumulative, No Waiver. No right, power or remedy conferred
upon or reserved to Payee by this Note is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy will be
cumulative and concurrent and will be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law, in equity or by
statute. No delay or omission by Payee to exercise any right, power or remedy
accruing upon the occurrence of any Event of Default will exhaust or impair any
such right, power or remedy or will be construed to be a waiver of any such
Event of Default or an acquiescence therein, and every right, power and remedy
given by this Note to Payee may be exercised from time to time and as often as
may be deemed expedient by Payee

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 19

October21, 2016

 



 

11.3     Proceeds of Remedies. Any or all proceeds resulting from the exercise
of any or all of the foregoing remedies will be applied as set forth herein
providing the remedy or remedies exercised; if none is specified, or if the
remedy is provided by this Note, then as follows:

 

 

(i)

First, to the costs and expenses, including reasonable attorneys’ fees, incurred
by Payee in connection with the exercise of its remedies;

 

(ii)

Second, to the expenses of curing the default that has occurred, in the event
that Payee, in its reasonable discretion, incurs expenses to cure the default
that has occurred, including maintaining the services of a monitor;

 

 

(iii)

Third, to the payment of the Secured Obligations, including but not limited to
the payment of the principal of and interest on the indebtedness evidenced by
this Note, in such order of priority as Payee will determine in its sole
discretion; and

 

 

(iv)

Fourth, the remainder, if any, to Maker or to any other person lawfully
thereunto entitled.

 

If any deficiency remains after the payments as set forth above, Maker shall
remain liable to Payee for such deficiency.

 

12.     Acknowledgment of Payee’s Investment Representations. By accepting this
Note, Payee acknowledge that this Note has not been and will not be registered
under the Act or qualified under any state securities laws and that the
transferability thereof is restricted by the registration provisions of the Act
as well as the qualification provisions of such state laws. Based upon the
representations and agreements being made by Payee herein, this Note is being
issued to Payee pursuant to an exemption from such registration provided by
Section 4 (a)(2) of the Act and Rule 506 promulgated thereunder, and such
applicable state securities law qualification exemptions. Payee represents that
it is acquiring this Note for its own account, for investment purposes only and
not with a view to resale or other distribution thereof, or with the intention
of selling, transferring or otherwise disposing of all or any part of it for any
particular event or circumstance, except selling, transferring or disposing of
it only upon full compliance with all applicable provisions of the Act, the
Exchange Act, the Rules and Regulations promulgated by the Commission
thereunder, and any applicable state securities laws. Payee further understands
and agree that no transfer of this Note shall be valid unless made in compliance
with the restrictions set forth on the front of this Note, effected on Maker's
books by the registered holder hereof, in person or by an attorney duly
authorized in writing, and similarly noted hereon. Maker may charge Payee a
reasonable fee for any re registration, transfer or exchange of this Note.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 20

October21, 2016

 



 

13.     Limitation of Interest Payments. Nothing contained in this Note or in
any other agreement between Maker and Payee requires Maker to pay or Payee to
accept Interest in an amount that would subject Maker to any penalty or
forfeiture under applicable law. In no event shall the total of all charges
payable hereunder, whether of Interest or of such other charges that may or
might be characterized as interest, exceed the maximum rate permitted to be
charged under the laws of the state of Payee’s residence or any other state or
domestic or other jurisdiction in which either Maker or Payee may be located or
may conduct business or the laws of any state or other jurisdiction applicable
to this Note. Should Payee receive any payment, which is or would be in excess
of that permitted to be charged under such laws, such payment shall have been
and shall be deemed to have been made in error and shall automatically be
applied to reduce the Principal outstanding on this Note.

 

14.     Miscellaneous.

 

(a)     Effect of Forbearance. No forbearance, indulgence, delay or failure to
exercise any right or remedy by Payee with respect to this Note shall operate as
a waiver or as an acquiescence in any default.

 

(b)     Effect of Single or Partial Exercise of Right. No single or partial
exercise of any right or remedy by Payee shall preclude any other or further
exercise thereof or any exercise of any other right or remedy by Payee.

 

(c)     Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the
internal laws of the State of Nevada applicable to contracts made and to be
performed entirely within such State. Any action, suit or proceeding in
connection with this Note may be brought against Maker in a federal or state
court of record located in Clark County, Nevada, and Maker and Payee each agrees
to submit to the personal jurisdiction of such court and waives any objection
which either may have, based on improper venue or forum non conveniens, to the
conduct of any proceeding in any such court and waives personal service of any
and all process upon it, and consents that all such service of process be made
by mail or messenger directed to it at the address referred to in Paragraph
14(g) below and that service so made shall be deemed to be completed upon the
earlier of actual receipt or five (5) days after the same shall have been posted
to its address.

 

(d)     Headings. The headings and captions of the various paragraphs herein are
for convenience of reference only and shall in no way modify any of the terms or
provisions of this Note.

 

(e)     Loss, Theft, Destruction or Mutilation. Upon receipt by Maker of
evidence reasonably satisfactory to it of loss, theft, destruction or mutilation
of this Note, Maker shall make and deliver or caused to be made and delivered to
Payee a new Note of like date and tenor in lieu of this Note.

 

(f)     Modification of Note or Waiver of Terms Thereof. No modification or
waiver of any of the provisions of this Note shall be effective unless in
writing and signed by Maker and Payee and then only to the extent set forth in
such writing, or shall any such modification or waiver be applicable except in
the specific instance for which it is given. This Note may not be discharged
orally but only in writing duly executed by Payee.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 21

October21, 2016

 



 

(g)     Notice. All offers, acceptances, notices, requests, demands and other
communications under this Note shall be in writing and, except as otherwise
provided herein, shall be deemed to have been given only: (i) when delivered in
person; (ii) one (1) day after deposit with a nationally recognized overnight
courier service; or, (iii) five (5) days after having been mailed by certified
or registered mail prepaid, to the parties at their respective addresses first
set forth above, or at such other address as may be given in writing in future
by either party to the other. Notice may also be given via electronic or
facsimile transmission to a party who provides such party’s fax number or email
address to the other party and shall be deemed to have been given if receipt
thereof is confirmed by the recipient.

 

(h)     Transfer. This Note shall be transferable only on the books of Maker
upon delivery thereof duly endorsed by Payee or by Payee’s duly authorized
attorney or representative, or accompanied by proper evidence of succession,
assignment, or authority to transfer. In all cases of transfer by an attorney,
executor, administrator, guardian, or other legal representative, duly
authenticated evidence of its or its authority shall be produced. Upon any
registration of transfer, Maker shall deliver a new Note or Notes to the person
entitled thereto. Notwithstanding the foregoing, Maker shall have no obligation
to cause Notes to be transferred on its books to any person if, in the
reasonable opinion of counsel to Maker, such transfer does not comply with the
provisions of the Act and the rules and regulations thereunder and/or applicable
state securities laws.

 

(i)     Presumptions. Maker hereby represents and acknowledges that in
connection with the negotiation of this Note it has been represented by its own
counsel, who has reviewed this Note and advised it as to the legal significance
and consequences of entering into this Note and has participated in the drafting
hereof. Therefore, this Note shall be construed without regard to any
presumption or rule requiring that it be construed against any one party causing
this Note or any part hereof to be drafted.

 

(j)     Costs and Expenses. Maker agrees to pay all costs and expenses
reasonably incurred by Payee as set forth in Section 1.2 above. Maker further
agrees to pay all premiums for insurance required to be maintained pursuant to
the terms of this Note and all of the out-of-pocket costs and expenses incurred
by Payee in connection with the collection of the Secured Obligations upon an
Event of Default, including but not limited to reasonable attorneys’ fees,
promptly upon demand of Payee. Maker agrees to pay all reasonable attorneys’
fees incurred by Payee in connection with the amendment, modification, and/or
waiver of any rights available to Payee pursuant to this Note from time to time.
Maker also agrees, upon request from Payee, to have its counsel, on behalf of
Payee, timely file all reports Payee may be required to file with the Commission
resulting from his five (5%) percent or more ownership of an equity interest in
Maker pursuant to the provisions of the Exchange Act subject to Payee timely
providing such counsel with the information it needs to make such filings. Maker
agrees to pay its counsel for its services relating to making these filings in
amount not to exceed $2,000.

 

 
 

--------------------------------------------------------------------------------

 

 



Digital Power Corporation          

12% Secured Convertible Note

Page 22

October21, 2016

 

 



(k)     Waivers.

 

(a)     Waiver of Trial by Jury. To the extent not prohibited by applicable law,
MAKER and PAYEE hereby waive their respective rights to a jury trial of any
claim or cause of action based upon or arising out of any of THIS NOTE or any of
the transactions contemplated herein, including contract claims, tort claims,
breach of duty claims and all other common law or statutory claims. Each party
recognizes and agrees that the foregoing waiver constitutes a material
inducement for it to enter into this NOTE. Each party represents and warrants
that it/HE has reviewed this waiver with its/HIS legal counsel and that it/HE
knowingly and voluntarily waives its/HIS jury trial rights following
consultation with legal counsel.

 

(b)     Marshaling of Assets. Borrower hereby waives, to the extent permitted by
law, the benefit of all appraisal, valuation, stay, extension, reinstatement and
redemption laws now in force and those hereafter in force and all rights of
marshaling in the event of any sale hereunder of the Collateral by Lender or any
part or any interest therein.

 

(l)       Successors and Assigns. This Note shall be binding upon Maker, its
successors, assigns and transferees, and shall inure to the benefit of and be
enforceable by Payee and Payee’s successors and assigns.

 

(m)     Severability. If one or more of the provisions or portions of this Note
shall be deemed by any court or quasi-judicial authority to be invalid, illegal
or unenforceable in any respect, the invalidity, illegality or unenforceability
of the remaining provisions, or portions of provisions contained herein shall
not in any way be affected or impaired thereby.

 

(n)     Gender. The use herein of the masculine pronouns or similar terms shall
be deemed to include the feminine and neuter genders as well and vice versa and
the use of the singular pronouns shall be deemed to include the plural as well
and vice versa.

 

 

 

 

 

 

(signature page to follow)

 

 
 

--------------------------------------------------------------------------------

 

 



DPW/SCN 

 October 21, 2016

 



 

IN WITNESS WHEREOF, Maker has caused this Note to be executed on its behalf by
an officer thereunto duly authorized as of the date set forth above.

 

 

Digital Power Corporation

A California corporation 

 

 

   

 

By: 

     

Amos Kohn, President and

Chief Executive Officer

 

 

Agreed and Accepted:

[●]

 

 

___________________________

[●]

  

 
 

--------------------------------------------------------------------------------

 

 

Digital Power Corporation          

12% Secured Convertible Note

Page 24

October21, 2016

 

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

 

The undersigned hereby elects to convert principal under the 12% Convertible
Subordinated Note due October 20, 2019 of Digital Power Corporation, a
California corporation (the “Company”), into shares of common stock (the “Common
Stock”), of the Company according to the conditions hereof, as of the date
written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

 

 

Conversion calculations:

 

Date to Effect Conversion:

_____________

Principal Amount of Debenture to be Converted:                        

_____________

Conversion
Rate:                                                                               

_____________

Number of shares of Common Stock to be issued:                      

_____________

 

 

Signature:_______________________

Name:

 

Address for Delivery of Common Stock Certificates:

 

______________________________

______________________________

______________________________

 

Or

 

DWAC Instructions:

 

Broker No:                                         

Account No:                                     

 